Exhibit 10(u)

 

AMENDED AND RESTATED MASTER SALES AGREEMENT

 

THIS AMENDED AND RESTATED MASTER SALES AGREEMENT is made and entered into as of
November 8, 2013, by and between LUBY’S, INC., a Delaware corporation
(“Luby’s”), and PAPPAS RESTAURANTS, INC. (a Texas corporation) and Pappas
Partners, L.P. (a Texas limited partnership), (such Pappas entities being
collectively referred to herein as the “Pappas Entities”).

 

w i t n e s s e t h:

 

WHEREAS, Luby’s is in the business of owning and operating food cafeterias and
other food purveying businesses;

 

WHEREAS, the Pappas Entities are in the business, among other things, of
designing and fabricating restaurant equipment and furnishings and have
developed skills and expertise in such regards over many years of operation;

 

WHEREAS, the Pappas Entities desire from time to time to sell certain of their
products on a non-exclusive basis to Luby’s and Luby’s desires from time to time
to purchase certain products from the Pappas Entities;

 

WHEREAS, Luby’s and the Pappas Entities desire to set up a mechanism and master
agreement among them for purposes of facilitating the placement and fulfillment
of orders for products;

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

 

1.1.         Definitions. For the purposes of this Agreement, in addition to the
terms defined

elsewhere herein, the following terms shall have the following meanings:

 

(a)     “Affiliate” means any Person that controls, is controlled by or is under
common control with any other Person;

 

(b)     “Agreement” means this Master Sales Agreement, as the same may
subsequently be amended, modified or supplemented in accordance with its terms;

 

(c)     “Encumbrance” means any mortgage, pledge, lien, claim, encumbrance,
charge or other security interest, option, defect or other right of any third
Person of any nature

 

 
 

--------------------------------------------------------------------------------

 

 

whatsoever, other than inchoate mechanic’s, materialmen’s and similar liens
arising in the ordinary course of business;

 

(d)     “Party” means either Luby’s, on the one hand, or the Pappas Entities, on
the other, and “Parties” means both Luby’s and the Pappas Entities;

 

(e)     “Person” means a natural person or any entity of any kind, including
(without limitation) joint stock companies, corporations, partnerships, limited
liability companies, governmental entities and any other entity organized or
formed under the law of any jurisdiction;

 

(f)     “Product” means any product manufactured or sold by the Pappas Entities
as may be agreed upon by the Parties in writing from time to time;

 

(g)     “Purchaser” means Luby’s, and includes all subsidiaries and Affiliates
thereof; and

 

(h)     “Seller” means the Pappas Entities and includes all subsidiaries and
Affiliates thereof.

 

1.2         Other Definitional Provisions.

 

(a)     The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall, unless a specific provision is expressly
referenced, refer to this Agreement as a whole and not to any particular
provision of this document, and Article references contained in this Agreement
are references to the Articles in this Agreement, unless otherwise specified.

 

(b)     All words used herein in the singular shall extend to and include the
plural, and all words used herein in the plural shall extend to and include the
singular.

 

(c)     All words used in any gender shall extend to and include all genders.

 

ARTICLE II

SALE AND PURCHASE

 

2.1         Sale and Purchase Obligations.

 

(a)     Seller agrees to sell to Purchaser, only upon Purchaser’s order (after
compliance with the terms of Section 2.3 hereof), and Purchaser thereafter
agrees to purchase from Seller, any Product of Seller offered to Purchaser at
any time during the term of this Agreement and in accordance with the terms and
provisions hereof.

 

(b)     If Seller is unable, for any reason other than a volitional declination
to do so, to supply Purchaser with Purchaser’s requirements for any Product
within the time period specified for delivery of such Product in an order from
Purchaser, then the obligations to purchase and sell hereunder shall cease in
respect of such order and shall be of no further effect or force.

 

(c)     No provision of this Agreement shall be construed to impair Seller’s
right to supply any Product to any person other than Purchaser. No provision of
this Agreements shall be construed to impair Purchaser’s right to purchase any
Product from any person other than Seller.

 

2.2         Orders and Deliveries. All orders, processing and deliveries of any
Product shall be made in accordance with customary and routine handling of
orders, processing and deliveries for fabricated restaurant equipment and
furnishings to third parties in respect of the particular Product or type of
Product, unless otherwise agreed in writing by both Parties.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.3         Pricing and Payment.

 

(a)     The Product(s), and the purchase price payable by Purchaser for each
unit of the Product, shall be agreed upon between the Parties as set forth in
the proposed order with respect to the Products identified therein. The proposed
order shall be presented to a board committee of Purchaser for review and
approval which does not include any person affiliated with the Pappas Entities
or shall otherwise be handled in accordance with a procedure devised by such a
committee. Only after review and approval by such committee, or in accordance
with the procedure devised by such committee, may any order be placed by
Purchaser or honored by Seller.

 

(b)     As reasonably requested from time to time, Seller shall provide
Purchaser reasonable information to allow Purchaser to confirm Seller’s
approximate costs of manufacturing or purchasing, as the case may be, any
Product offered to Purchaser by Seller.

 

(c)     Purchaser shall be responsible for the payment of all taxes related to
the sale and purchase of the Products.

 

(d)     Seller shall send Purchaser an invoice within 30 days after the delivery
of Products pursuant to any order setting forth the types and quantities of
Products shipped by Seller to Purchaser during the previous month. Within 30
days after the receipt of such invoice, Purchaser shall remit payment for such
Products to Seller.

 

2.4         Inspection and Rejection.

 

(a)     Purchaser reserves the right to reject or revoke acceptance of any
shipment of Product as a result of any defect or nonconformity thereof. If any
Product is rejected or its acceptance is revoked, Purchaser shall notify Seller
of such rejection or revocation of acceptance within 30 days of receipt of such
Product, specifying with particularity the grounds for its rejection or
revocation of acceptance.

 

(b)     Seller shall immediately replace any such Product or immediately refund
the price therefor, at Purchaser’s option. If Seller is unable to replace any
such Product within 90 days of Purchaser’s rejection or revocation of acceptance
for any reason other than volitional declination to do so, then the obligations
to sell and purchase in respect of such Product shall cease and be of no further
effect or force.

 

(c)     All rejected Products shall be returned by Purchaser to Seller, at
Seller’s sole cost, promptly after Purchaser’s rejection or revocation of
acceptance of such Products.

Warranties of Seller.

 

2.5         Warranties of Seller.

 

(a)     SELLER EXTENDS TO PURCHASER THE ORDINARY AND CUSTOMARY WARRANTY OF
FITNESS FOR PURPOSE, AS DESCRIBED IN AN ORDER, IN RESPECT OF EACH PRODUCT SOLD
BY SELLER TO PURCHASER AS IF PURCHASER WERE A THIRD PARTY, BUT THERE ARE NO
OTHER EXPRESS OR IMPLIED WARRANTIES.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Seller warrants to Purchaser that the Products, at the time of delivery
to Purchaser, will be free from any Encumbrances.

 

2.6         Risk of Loss. The risk of loss from any casualty to the Products,
regardless of the cause, shall be on Seller until the time of receipt of the
Products by Purchaser at Purchaser’s delivery destination and until Purchaser
has completed any proper receipt inspection.

 

2.7         Indemnification. Seller agrees to defend, indemnify and hold
harmless Purchaser, and it affiliates and their respective directors, officer,
employees, agents, successor and assigns from and against any and all claims,
losses, damages, liabilities, reasonable counsel fees and costs incident thereto
incurred by or asserted against Purchaser as a result of damage to the property
of Purchaser or others, or personal injuries to or injuries resulting in the
death of any person or persons, including directors, officers, employees and
agents of Purchaser relating to the Products; provided, however, Seller shall
not have any liability (whether direct or indirect, in contract, tort or
otherwise) to Purchaser unless, if contested, such claims, losses, damages,
liabilities, counsel fees or costs are determined, in a final judgment by a
court of competent jurisdiction (not subject to further appeal), to have
resulted primarily and directly from the gross negligence or willful misconduct
of Seller or its officers, employees or agents.

 

ARTICLE III
Term and Termination

 

3.1         Term. The term of this Agreement shall commence on November 8, 2013
and continue through September 10, 2015, unless terminated in whole or in part
by either party upon not less than 10 days written notice.

 

3.2         Effect of Termination. Termination by either Party shall not relieve
(a) Seller from its obligation to complete and deliver any unfinished order; (b)
Seller from the warranty, risk of loss or indemnification provisions of Sections
2.5, 2.6., and 2.7; (c) Purchaser from its obligation to pay for unfinished
orders or for Products received and accepted but not yet paid for; and (d)
either Party from the provisions of Articles 4, 5, 6 and 7.

 

3.3         Termination Not Exclusive Remedy. The termination of this Agreement
shall not release either Party from its liability to the other Party under this
Agreement arising from a breach of this Agreement or under Section 2.7 hereof.

 

3.4         Survival. Each of the Parties’ obligations under this Agreement
shall survive the expiration or termination of this Agreement to the extent such
obligations should have been performed during the term of this Agreement and
were not so performed. Notwithstanding the expiration or termination of this
Agreement, this Agreement shall remain in full force and effect until each Party
has discharged all of its obligations hereunder.

 

ARTICLE IV
confidential information

 

4.1         Non-disclosure. Either Party may from time to time provide to the
other Party certain advice, technical information, know-how and other
proprietary data and information with respect to Products or the use or
configuration thereof. Inasmuch as various of these materials and advice (all of
which will herein be referred to as the “Confidential Information”) contain
confidential information and trade secrets, it is hereby agreed that any
Confidential Information that one Party discloses to the other is valuable,
proprietary property belonging to the disclosing Party, and the receiving Party
agrees that it will neither use nor disclose to any third party (except in the
performance of its duties hereunder) any Confidential Information, except on
prior written consent of the other Party.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.2         Return of Information. The Parties agree, either upon the
termination of this Agreement or upon request, to surrender to the other all
documentary material including Confidential Information, price lists,
catalogues, drawings, designs, technical literature, sales literature, samples
and any other documents, papers or other properties of the other Party, however
previously supplied.

 

4.3         Survival of Article. The obligations of the Parties pursuant to this
Article shall continue in full force and effect after the termination of this
Agreement regardless of how this Agreement is terminated.

 

ARTICLE V
governing law

 

The Parties agree that this Agreement shall be construed in accordance with, and
all disputes hereunder shall be governed by, interpreted and enforced in
accordance with the laws of the State of Texas without regard to the laws of
such state relating to conflict of laws.

 

ARTICLE VI
ARBITRATION

 

The Parties agree that any and all disputes arising in connection with this
Agreement including, but not limited to, the validity of this provision or the
performance by either Party of any obligations, commitments or promises
hereunder, which cannot be resolved through good faith negotiations to the
mutual satisfaction of both Parties within thirty (30) calendar days (or such
longer period as may be mutually agreed upon by the Parties) after the
complaining Party has notified the other Party of the complaint, shall be
submitted to final and binding arbitration. Any such dispute, claim or
disagreement subject to arbitration pursuant to the terms of this paragraph
shall be resolved by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “AAA Rules”). An arbitrator
shall not have any authority to award consequential, exemplary or punitive
damages. The Parties agree that the decision of the arbitrator selected
hereunder will be final and binding on both Parties. The place of arbitration
shall be Houston, Texas, and each Party shall pay its individual costs and fees
arising therefrom. Judgment upon the award resulting from arbitration may be
entered in any court having jurisdiction for direct enforcement, or any
application may be made to a court for a judicial acceptance of the award and an
order of enforcement, as the case may be.

 

ARTICLE VII
General Provisions

 

7.1         Notices. To be effective, all notices, consents or communications
required (other than routine orders and invoices for Products, which shall be
delivered in the customary manner as in the case of orders and invoices to third
parties) shall be in writing and shall be delivered by hand or sent by
first-class prepaid certified or registered mail, return receipt requested,
overnight delivery service or facsimile (confirmed by first-class prepaid letter
sent within 24 hours of dispatch) to the Parties at their respective addresses
or facsimile numbers and to the attention of the persons set forth below. Any
Party may change its address or facsimile number for purposes hereof by notice
to all other Parties in the manner provided above. Notice will be effective upon
receipt.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Luby’s:

 

Luby’s, Inc.

13111 Northwest Freeway

Suite 600

Houston, Texas 77040

Attention:     Chairman of the Finance and Audit Committee

 

and to:

Andrews Kurth LLP

600 Travis

Suite 4200

Houston, Texas 77002

Attention:       Philip H. Peacock

Telephone:     (713) 220-4371

Facsimile:        (713) 238-7124

 

Pappas Entities:

 

Frank Hubbard

13939 NW Freeway

Houston, Texas 77040-5115

 

with a copy to:

 

Fulbright & Jaworski L.L.P.

1301 McKinney, Suite 5100

Houston, Texas 77010-3095

Attention:       Charles H. Still

 

and shall become effective upon receipt.

   

7.2         Severability. Should any provision of this Agreement be held
unenforceable or invalid, then the Parties hereto agree that such provision
shall be deemed modified to the extent necessary to render it lawful and
enforceable, or if such a modification is not possible without materially
altering the intention of the Parties hereto, then such provision shall be
severed from this Agreement. In such case the validity of the remaining
provisions shall not be affected and this Agreement shall be construed as if
such provision were not contained herein.

 

7.3         Headings. All headings used herein are for the convenience of
reference only, do not constitute substantive provisions of this Agreement, and
shall not be used in construing the meaning or intent of the terms or provisions
hereof.

 

7.4         Assignment. This Agreement and the rights granted hereunder shall
not be assigned in whole or in part, either voluntarily, by operation of law or
otherwise, without the prior written consent of both Parties, except that his
Agreement may be assigned to Affiliates of a Party without prior written consent
from the other Party. Any attempt to make an assignment without the consent
required hereunder shall be null and void and may be treated by the other Party
as a breach of a material provision of this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

7.5         Beneficiaries. This Agreement shall be binding on and inure to the
benefit of the Parties and their respective successors and permitted assigns.
This Agreement is intended solely for the benefit of Purchaser and Seller and
their respective successors and permitted assigns.

 

7.6         Entire Agreement. This Agreement constitutes the entire agreement
between Purchaser and Seller concerning the subject of this Agreement. This
Agreement supersedes all prior and contemporaneous agreements, communications,
statements, representations and understandings, whether oral or written, on this
subject.

 

7.7         Amendments. Purchaser and Seller, by mutual agreement in writing,
may amend, modify or supplement this Agreement. No modification or amendment of
this Agreement is effective unless made in writing and signed by the Party to be
bound, with such written modification or amendment stating the expressed intent
to modify this Agreement. A course of dealing or performance is not a
modification unless expressed in an appropriate written document and signed by
the Party to be bound.

 

7.8         No Waiver of Rights. A Party’s failure in one or more instances to
exercise or enforce any right provided by this Agreement or by law does not
waive its right to exercise the right in any later instance. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach. To be effective, a waiver must be expressly written and
signed by the Party to be bound. A course of dealing or performance is not a
waiver unless ratified in writing by the Party to be bound.

 

7.9         Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each Party and delivered to the other Party. Delivery of this Agreement by a
Party may be effected by sending the other Party a facsimile copy of this
Agreement as executed by the delivering Party.

 

IN WITNESS WHEREOF, Luby’s and the Pappas Entities have executed this Agreement
as of the date first written above.

 

 

 

LUBY’S, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gasper Mir

 

 

 

Gasper Mir

 

 

 

Chairman of the Board

 

 

 



 

THE PAPPAS ENTITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher J. Pappas

 

 

Name:

Christopher J. Pappas

 

 

Its:

Chief Executive Officer

 



  